The defendant’s contention that the evidence was legally insufficient to support his convictions for murder in the second degree and robbery in the first degree is unpreserved for appellate review (see, CPL 470.05 [2]; People v Chillino, 186 AD2d 260, 261; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (cf., People v Armistead, 178 AD2d 607, 608). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit or do not require reversal. Bracken, J. P., Miller, Copertino and Krausman, JJ., concur.